EXAMINER’S AMENDMENTS AND CORRECTED NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Miscellany
Although the cancelation of (previously-withdrawn) claims 1-3, 11-13, and 15-16 was evident over the totality of the 9/13/22 “Examiner’s Amendments and Notice of Allowability” (“EANOA”) and associated papers (see, e.g., the 9/13/22 EANOA’s Examiner’s Amendment paragraph, the 9/13/22 Index of Claims and Issue Classification papers, etc.), this “Examiner’s Amendments and Corrected Notice of Allowability” is issued out of an abundance of caution, to merely make explicit the cancelation of said claims; no substantive changes were made.

Examiner’s Amendments
Examiner’s Amendments (“E/As”) to the record appear below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for all but the final E/A below was given in a 9-2-2022 interview with Samuel Udovich, Esq.; applicant’s authorization for the final E/A below was not required, as it is limited to canceling claims that were non-elected without traverse in response to a Restriction Requirement (MPEP 821.02).  The application has been amended as follows:
In claim 4, “bulky liquids,” is deleted therefrom.
In claim 5, “an organic ligand selected from carboxylates” is changed to --an organic ligand selected from oxalate, carboxylates-- .
Also in claim 5, “TiF6, and oxalate and” is changed to --TiF6, and-- .
Claims 1-3, 11-13, and 15-16 are canceled.

Response to Arguments
Applicant's 5-24-2022 arguments vis-à-vis rejections under 35 U.S.C. 112, simply stating that the rejections were addressed by the 5-24-2022 claim amendments, have been fully considered and are persuasive in view of said amendments and the E/As detailed above.  The rejections are withdrawn.
Applicant's 5-24-2022 arguments vis-à-vis rejections under 35 U.S.C. 102 employing Gamota et al., US 5,552,076 (1996) (“Gamota”) as the primary reference therefor, simply stating that the rejections were addressed by the 5-24-2022 claim amendments (i.e. excising “zeolite 3A” and “paraffin oils” from the claimed scope), have been fully considered and are persuasive in view of said amendments and the E/As detailed above.  The rejections are withdrawn.

Allowable Subject Matter
Claims 4-8 are allowable over the prior art and do not suffer from any deficiencies under 35 U.S.C. § 101 or § 112.  The following is an Examiner’s statement of reasons for allowance: regarding independent claim 4, the most pertinent prior art of record appears to be the 11-26-2016 Gomaa et al. article (“Gomaa”), which discloses a slurry/dispersion of activated C (which is porous) solid in a liquid comprising tributyl phosphate (“TBP”, which qualifies as a bulky liquid per p. 7 of the specification-as-filed); the solid/liquid ratio is varied from 1/1 to 1/10, indicating that a wt% of the porous C within the slurry/dispersion within the claimed range is taught or at least suggested.  See Gomaa at, e.g., §2.1.2.  It is of no matter that Gomaa’s liquid also comprises other materials than TBP since the claim is in the open-set “comprising” format.  Notwithstanding the foregoing, claim 4 is allowed over Gomaa in view of the E/A to claim 4 detailed above, which excised “bulky liquids” from the claimed scope.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany said fee.  Such comments should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161.  Examiner can normally be reached on M-F 8:30-5:00 (Central). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Keith Walker can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL BERNS/ September 15, 2022
Primary Examiner
Art Unit 1736